Name: Council Regulation (EU, Euratom) 2015/623 of 21 April 2015 amending Regulation (EU, Euratom) No 1311/2013 laying down the multiannual financial framework for the years 2014-2020
 Type: Regulation
 Subject Matter: budget;  EU finance;  management
 Date Published: nan

 22.4.2015 EN Official Journal of the European Union L 103/1 COUNCIL REGULATION (EU, Euratom) 2015/623 of 21 April 2015 amending Regulation (EU, Euratom) No 1311/2013 laying down the multiannual financial framework for the years 2014-2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 312 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, After transmission of the draft legislative act to the national parliaments, Acting in accordance with a special legislative procedure, Whereas: (1) Article 19 of Council Regulation (EU, Euratom) No 1311/2013 (1) provides that in the event of the adoption after 1 January 2014 of new rules or programmes under shared management for the Structural Funds, the Cohesion Fund, the European Agricultural Fund for Rural Development, the European Maritime and Fisheries Fund, the Asylum, Migration and Integration Fund and the Internal Security Fund, the multiannual financial framework is to be revised in order to transfer to subsequent years, in excess of the corresponding expenditure ceilings, allocations not used in 2014. Pursuant to that Article, the revision concerning the transfer of unused allocations for the year 2014 shall be adopted before 1 May 2015. (2) As a result of such late adoption, EUR 11 216 187 326 in current prices of the allocation provided for the Structural Funds and the Cohesion Fund, EUR 9 446 050 652 in current prices of the allocation provided for the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund, and EUR 442 319 096 of the allocation provided for the Asylum, Migration and Integration Fund and the Internal Security Fund could not be committed in 2014 nor carried over to 2015. (3) The Annex to Regulation (EU, Euratom) No 1311/2013 should therefore be revised by transferring the commitment appropriations not used in 2014 to subsequent years for sub-heading 1b, heading 2 and heading 3. For that purpose, the figures in current prices should be converted into 2011 prices. (4) Regulation (EU, Euratom) No 1311/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU, Euratom) No 1311/2013 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 April 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). ANNEX MULTIANNUAL FINANCIAL FRAMEWORK (EU-28) (EUR million - 2011 prices) COMMITMENT APPROPRIATIONS 2014 2015 2016 2017 2018 2019 2020 Total 2014-2020 1. Smart and Inclusive Growth 49 713 72 047 62 771 64 277 65 528 67 214 69 004 450 554 1a: Competitiveness for growth and jobs 15 605 16 321 16 726 17 693 18 490 19 700 21 079 125 614 1b: Economic, social and territorial cohesion 34 108 55 726 46 045 46 584 47 038 47 514 47 925 324 940 2. Sustainable Growth: Natural Resources 46 981 59 765 58 204 53 448 52 466 51 503 50 558 372 925 of which: Market related expenditure and direct payments 41 254 40 938 40 418 39 834 39 076 38 332 37 602 277 454 3. Security and citizenship 1 637 2 269 2 306 2 289 2 312 2 391 2 469 15 673 4. Global Europe 7 854 8 083 8 281 8 375 8 553 8 764 8 794 58 704 5. Administration 8 218 8 385 8 589 8 807 9 007 9 206 9 417 61 629 of which: Administrative expenditure of the institutions 6 649 6 791 6 955 7 110 7 278 7 425 7 590 49 798 6. Compensations 27 0 0 0 0 0 0 27 TOTAL COMMITMENT APPROPRIATIONS 114 430 150 549 140 151 137 196 137 866 139 078 140 242 959 512 as a percentage of GNI 0,88 % 1,13 % 1,03 % 1,00 % 0,99 % 0,98 % 0,98 % 1,00 % TOTAL PAYMENT APPROPRIATIONS 128 030 131 095 131 046 126 777 129 778 130 893 130 781 908 400 as a percentage of GNI 0,98 % 0,98 % 0,97 % 0,92 % 0,93 % 0,93 % 0,91 % 0,95 % Margin available 0,25 % 0,25 % 0,26 % 0,31 % 0,30 % 0,30 % 0,32 % 0,28 % Own Resources Ceiling as a percentage of GNI 1,23 % 1,23 % 1,23 % 1,23 % 1,23 % 1,23 % 1,23 % 1,23 %